



Exhibit 10.1
AMENDMENT NO. 3 TO CREDIT AGREEMENT AND LIMITED CONSENT
This AMENDMENT NO. 3 TO CREDIT AGREEMENT AND LIMITED CONSENT (this “Amendment”),
effective as of March 29, 2016, is entered into by and among VARIAN MEDICAL
SYSTEMS, INC., a Delaware corporation (the “Borrower”), BANK OF AMERICA, N.A.,
in its capacity as administrative agent for the Lenders (as defined in the
Credit Agreement) (in such capacity, the “Administrative Agent”), and as
Swingline Lender and L/C Issuer, and each of the Lenders signatory hereto. Each
capitalized term used and not otherwise defined in this Amendment has the
definition specified in the Credit Agreement.
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders have entered into
that certain Credit Agreement dated as of August 27, 2013 (as amended, modified,
supplemented, restated, or amended and restated from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made available to the Borrower a
term loan credit facility and a revolving credit facility;


B.    The Borrower and the Administrative Agent have entered into that certain
Pledge Agreement dated as of August 27, 2013 (as amended, modified,
supplemented, restated, or amended and restated from time to time, the “Pledge
Agreement”), pursuant to which the Borrower has pledged, collaterally assigned
and granted to the Administrative Agent, for the benefit of the Secured Parties,
subject to the limitations set forth therein, a security interest in the Equity
Interests owned directly by the Borrower in the Subsidiary set forth on Schedule
I thereto, as collateral security for the payment and performance by the
Borrower of its Secured Obligations;
C.    The Borrower has entered into that certain Deed of Pledge of Shares in the
capital of Varian Medical Systems Nederland Holdings B.V. (“BV1”) dated as of
September 10, 2013 (as amended, modified and supplemented by that Declaration of
Approval executed by Administrative Agent on September 7, 2015 and as further
amended, modified, supplemented, restated, or amended and restated from time to
time, the “Dutch Pledge Agreement”), pursuant to which the Borrower pledged to
the Administrative Agent, for the benefit of the Secured Parties, its Equity
Interests in BV1, as further described and subject to the limitations set forth
therein, as security for the payment when due of the Secured Obligations (as
defined therein);
D.    The Borrower has notified the Administrative Agent that it wishes to
undergo a reorganization of certain of its Subsidiaries (as further described in
that certain Memorandum to Lender Group dated March 22, 2016 and posted on
Syndtrak, the “Reorganization”), pursuant to which, among other things, (i) the
Borrower has transferred or will transfer the Equity Interests of BV1 to Varian
Medical Systems International Holdings, Inc. (“VMS International Holdings”),
(ii) VMS International Holdings has transferred or will transfer the Equity
Interests of BV1 to a newly created subsidiary of VMS International Holdings,
Varian Medical Systems Netherlands Holdings, Inc. (“VMS Netherlands Holdings”)
and (iii) BV1 will be dissolved and liquidated, whereby its liquidation surplus,
including but not limited to the shares in Varian Medical Systems Nederland


1
76041749

--------------------------------------------------------------------------------





B.V., will be distributed to VMS Netherlands Holdings, whether or not as an
advance liquidation distribution;
E.    In connection with the foregoing, the Borrower has requested that the
Administrative Agent and the Lenders (i) consent to the Reorganization, (ii)
waive any potential Default or Event of Default which may arise as a result of
the Reorganization under the Credit Agreement, the Pledge Agreement or the Dutch
Pledge Agreement (collectively, the “Potential Defaults”), (iii) consent to the
release of the Equity Interests of BV1 and any other Subsidiary of Borrower, if
any (the “Specified Equity Interests”) currently pledged by the Borrower to the
Administrative Agent pursuant to the Pledge Agreement and/or the Dutch Pledge
Agreement (the “Specified Equity Interests Release”), (iv) terminate the Pledge
Agreement, (v) terminate the Dutch Pledge Agreement, and (vi) amend certain
provisions of the Credit Agreement as described below; and
F.    Subject to the terms and conditions of this Amendment, the Administrative
Agent and the Lenders signatory hereto are willing to effect such consents,
waivers and amendments on the terms and conditions as set forth herein.
NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:
1.Limited Consent. Subject to the terms and conditions set forth herein and in
reliance on the representations and warranties of the Borrower herein contained,
the Administrative Agent and the Lenders hereby (a) consent to the
Reorganization, explicitly including the transfer of the Equity Interests of BV1
by the Borrower to VMS International Holdings and subsequently of all Equity
Interests of BV1 held by VMS International Holdings to VMS Netherlands Holdings,
(b) waive any Potential Default that may arise as a result of or in connection
with the Reorganization, and (c) consent to (i) the Specified Equity Interests
Release, (ii) the termination of the Pledge Agreement and (iii) the termination
of the Dutch Pledge Agreement.
2.    Amendments to Credit Agreement. Subject to the covenants, terms and
conditions set forth herein, the Credit Agreement is amended as follows:
(a)    Section 1.01 of the Credit Agreement is amended by deleting the following
defined terms: “Pledge Agreement,” “Pledge Agreement Supplement,” and “Pledge
Joinder Agreement.”
(b)    Section 1.01 of the Credit Agreement is further amended by amending and
restating the following defined terms to read as follows:
“‘Collateral Documents’ means, collectively, each of the agreements, instruments
or documents, if any, that creates or purports to create a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.
‘Loan Documents’ means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of


2



--------------------------------------------------------------------------------





Section 2.15 of this Agreement, the Fee Letter, the Guaranty, and each other
Collateral Document.”
(c)    Section 6.14 of the Credit Agreement is amended by deleting such section
in its entirety and inserting the following in lieu thereof:
“6.14    Covenant to Guarantee Obligations and Give Security. (a) On each
Guarantor Assessment Date, the Borrower shall determine whether there exists any
new or additional Material Subsidiaries, and if so, the Borrower shall promptly
notify the Administrative Agent of such fact and promptly thereafter (and in any
event, within thirty (30) days, or such other period as the Administrative Agent
may approve in its sole discretion):
(i)    unless such Material Subsidiary is unable to execute a Guaranty Joinder
Agreement (or in the case of the first such Material Subsidiary to become a Loan
Party, the Guaranty), without contravening local law and without causing any
non-de minimis adverse tax effect as to the Borrower (and the Borrower provides
a certificate to such effect), cause such Material Subsidiary to deliver to the
Administrative Agent the Guaranty or a Guaranty Joinder Agreement, as
applicable, duly executed by such Material Subsidiary (but subject to the
limitations on the amounts guarantied set forth in the form of Guaranty attached
hereto); and
(ii)    deliver to the Administrative Agent documents of the types referred to
in clauses (iv) and (v) of Section 4.01(a) and, if requested by the
Administrative Agent, favorable customary opinions of counsel to such Person
(which shall cover, among other things, the legality, validity, binding effect
and enforceability of the documentation referred to in this Section 6.14), all
in form, content and scope reasonably satisfactory to the Administrative Agent;
Notwithstanding anything to the contrary herein, (a) no Foreign Subsidiary or
Foreign Subsidiary Holding Company shall be required to become a Guarantor or
Loan Party or grant Liens on any of its property; and (b) neither the Borrower
nor any Subsidiary shall be required to pledge any Equity Interests.
(b) If the Borrower shall determine on any Guarantor Assessment Date in respect
of any Subsidiary that is, at such time, a Guarantor, that such Subsidiary is no
longer a Material Subsidiary, the Borrower may deliver to the Administrative
Agent a request for a release of such Subsidiary from the Guaranty, accompanied
by a certificate to such effect and certifying as to the absence of any Default
or Event of Default, whereupon the Administrative Agent shall execute such
documents and instruments of release as shall be reasonably satisfactory to the
parties, confirming the release of such Subsidiary from the Guaranty required
hereunder.”
(d)    Section 7.09 of the Credit Agreement is amended by deleting such section
in its entirety and inserting the following in lieu thereof:


3



--------------------------------------------------------------------------------





“7.09    Burdensome Agreements. (i) enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability (I)
of any Subsidiary to make Restricted Payments to the Borrower or any Guarantor
or to otherwise transfer property to the Borrower or any Guarantor, (II) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (III) of any
Domestic Subsidiary to pledge the Equity Interest of any First Tier Foreign
Subsidiary, or (b) requires the pledge of any Equity Interest of any Domestic
Subsidiary or any First Tier Foreign Subsidiary, or (ii) grant a pledge of any
of the Equity Interest of any Domestic Subsidiary or any First Tier Foreign
Subsidiary other than Permitted Liens (except to the Administrative Agent for
the benefit of the Secured Parties).
(e)    Exhibit F to the Credit Agreement is hereby amended by deleting the final
unnumbered paragraph of Section 1 thereof which reads “The Guarantors’
Obligations are secured by various Collateral Documents referred to in the
Credit Agreement, including without limitation, the Pledge Agreement, pursuant
to the terms and conditions contained therein.”
(f)    Exhibit H to the Credit Agreement is hereby deleted.
3.    Acknowledgments Regarding Administrative Actions and Collateral. Subject
to the covenants, terms and conditions set forth herein, each Lender signatory
hereto hereby (a) grants the Administrative Agent authority to release its
interest in the Specified Equity Interests as Collateral, (b) authorizes and
directs the Administrative Agent to execute, deliver, record and/or file all
other agreements, instruments, filings and documents as the Borrower may
reasonably request to evidence the release of the Specified Equity Interests
from the assignment and security interest granted under the Pledge Agreement
and/or the Dutch Pledge Agreement, and (c) authorizes and directs the
Administrative Agent to terminate the Pledge Agreement and the Dutch Pledge
Agreement.
4.    Termination of Pledge Agreements. The Pledge Agreement is hereby
terminated and the Administrative Agent hereby releases any and all interest it
may hold in the Specified Equity Interests as Collateral. The Administrative
Agent shall, at the Borrower’s expense, take such reasonable actions, and shall,
at the Borrower’s expense, execute, deliver, record and/or file all such
agreements, instruments, filings and documents as the Borrower may reasonably
request to evidence the release of the Specified Equity Interests from the
assignment and security interest granted under the Pledge Agreement.
5.    Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent as follows:
(a)    At the time of and immediately after giving effect to this Amendment, the
representations and warranties made by the Borrower in Article V of the Credit
Agreement, and in each of the other Loan Documents to which it is a party, are
true and correct in all material respects (except that if a qualifier relating
to materiality, Material Adverse Effect or a similar concept applies, such
representation and warranty shall be true and correct in all respects) on and as
of the date hereof, except to the extent that such representations and
warranties expressly relate to an earlier


4



--------------------------------------------------------------------------------





date, in which case such representations and warranties are true and correct in
all material respects (except that if a qualifier relating to materiality,
Material Adverse Effect or a similar concept applies, such representation and
warranty shall be true and correct in all respects) as of such earlier date;
(b)    After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing;
(c)    Since the date of the most recent financial reports of the Borrower
delivered pursuant to Section 6.01 of the Credit Agreement, no act, event,
condition or circumstance has occurred or arisen which, singly or in the
aggregate with one or more other acts, events, occurrences or conditions
(whenever occurring or arising), has had or could reasonably be expected to have
a Material Adverse Effect;
(d)    As of the date hereof, there are no Persons that are required to be a
party to the Guaranty pursuant to the terms of the Credit Agreement and the
other Loan Documents;
(e)    This Amendment has been duly authorized, executed and delivered by the
Borrower and each other Loan Party and constitutes the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with its terms, subject to effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and subject to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law);
(f)    The Borrower is entering into this Amendment on the basis of its own
investigation and for its own reasons, without reliance upon the Administrative
Agent, any Lender or any other Person; and
(g)    The obligations of the Borrower under the Credit Agreement and each other
Loan Document are not subject to any defense, counterclaim, set-off, right of
recoupment, abatement or other claim.
6.    Effective Date. This Amendment will become effective on the date on which
each of the conditions precedent set forth in this Section 6 has been satisfied
(the “Effective Date”):
(a)    The Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
(i)    executed original counterparts of this Amendment, duly executed by the
Borrower, the Administrative Agent and the Lenders; and
(ii)    such other documents, instruments, opinions, certifications,
undertakings, further assurances and other matters as the Administrative Agent
shall reasonably request; and
(b)    unless waived by the Administrative Agent, all fees and expenses of the
Administrative Agent and the Lenders (including the reasonable fees and expenses
of counsel to the Administrative Agent to the extent invoiced prior to the date
hereof) in connection with this


5



--------------------------------------------------------------------------------





Amendment shall have been paid in full (without prejudice to final settling of
accounts for such fees and expenses).
7.    Reservation of Rights. The Borrower acknowledges and agrees that neither
the execution nor the delivery by the Administrative Agent and the Lenders
signatory hereto of this Amendment shall (a) be deemed to create a course of
dealing or otherwise obligate the Administrative Agent or the Lenders to execute
similar amendments, consents or waivers under the same or similar circumstances
in the future or (b) be deemed to create any implied waiver of any right or
remedy of the Administrative Agent or the Lenders with respect to any term or
provision of any Loan Document, other than as expressly provided in Section 1
hereof.
8.    Entire Agreement. This Amendment, together with the other Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to any other party
in relation to the subject matter hereof or thereof. None of the terms or
conditions of this Amendment may be changed, modified, waived or canceled orally
or otherwise, except in writing and in accordance with Section 10.01 of the
Credit Agreement.
9.    Full Force and Effect of Credit Agreement. Except as hereby specifically
amended, modified or supplemented, the Credit Agreement and all other Loan
Documents are hereby confirmed and ratified in all respects and shall be and
remain in full force and effect according to their respective terms. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents. On and after
the effectiveness of this Amendment, this Amendment shall for all purposes
constitute a Loan Document.
10.    Governing Law. This Amendment and any claims, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.
11.    Enforceability. Should any one or more of the provisions of this
Amendment be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
12.    References. From and after the date hereof, all references in the Credit
Agreement and any of the other Loan Documents to the “Credit Agreement” shall
mean the Credit Agreement, as amended hereby and as from time to time hereafter
further amended, modified, supplemented, restated or amended and restated.


6



--------------------------------------------------------------------------------





13.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the Borrower, each other Loan Party, the Administrative Agent,
each Lender and their respective successors and assignees to the extent such
assignees are permitted assignees as provided in Section 10.06 of the Credit
Agreement. No third party beneficiaries are intended in connection with this
Amendment.
12.    Counterparts. Section 10.10 of the Credit Agreement is hereby
incorporated by reference as if fully set forth herein, mutatis mutandis.
[Remainder of this page intentionally left blank]




7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and effective as of the date first above written.
 
 
VARIAN MEDICAL SYSTEMS, INC.
 
 
By:   /s/ Franco N. Palomba    
 
 
Name: Franco N. Palomba
 
 
Title: Senior Vice President Finance and Treasurer







Signature Page to Amendment No. 3 to Credit Agreement and Limited Consent



--------------------------------------------------------------------------------










 
 
BANK OF AMERICA, N.A., as
 
 
Administrative Agent
 
 
 
 
 
By: /s/ Linda Lov    
 
 
Name: Linda Lov
 
 
Title: Assistant Vice President





Signature Page to Amendment No. 3 to Credit Agreement and Limited Consent





--------------------------------------------------------------------------------







 
 
BANK OF AMERICA, N.A., as a Lender, L/C
 
 
Issuer and Swing Line Lender


 
 
 
 
 
By: /s/ John C. Plecque    
 
 
Name: John C. Plecque
 
 
Title: Senior Vice President





Signature Page to Amendment No. 3 to Credit Agreement and Limited Consent



--------------------------------------------------------------------------------









 
 
WELLS FARGO BANK, NATIONAL
 
 
ASSOCIATION, as a Lender




 
 
 
 
 
By: /s/ Matt Jurgens    
 
 
Name: Matt Jurgens
 
 
Title: Senior Vice President

 


Signature Page to Amendment No. 3 to Credit Agreement and Limited Consent



--------------------------------------------------------------------------------







 
 
SUMITOMO MITSUI BANKING
 
 
CORPORATION, as a Lender






 
 
 
 
 
By: /s/ David W. Lee    
 
 
Name: David W. Lee
 
 
Title: Managing Director





Signature Page to Amendment No. 3 to Credit Agreement and Limited Consent



--------------------------------------------------------------------------------









 
 
JPMORGAN CHASE BANK, N.A. , as a Lender
 
 
and L/C Issuer








 
 
 
 
 
By: /s/ Vanessa Chiu    
 
 
Name: Vanessa Chiu
 
 
Title: Executive Director





Signature Page to Amendment No. 3 to Credit Agreement and Limited Consent



--------------------------------------------------------------------------------









 
 
MORGAN STANLEY BANK, N.A., as a Lender


 
 
 
 
 
By: /s/ Alice Lee    
 
 
Name: Alice Lee
 
 
Title: Authorized Signatory











Signature Page to Amendment No. 3 to Credit Agreement and Limited Consent

